United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BUTLER HEALTHCARE, Butler, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1249
Issued: November 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 25, 2016 appellant filed a timely appeal of a May 5, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s occupational disease claim as
untimely filed.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its May 5, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R. § 501.2(c)(1).
Appellant may submit this or any evidence to OWCP, together with a formal request for reconsideration, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On February 24, 2016 appellant, then a 58-year-old maintenance worker, filed an
occupational disease claim (Form CA-2) alleging that he fell on ice injuring his left shoulder,
back, and neck. He first realized his condition on December 22, 2010 and first related that
condition to his employment on that date. Appellant alleged that his condition worsened daily
and that he was forced to take disability retirement due to moderate degenerative disc disease on
September 12, 2012.3 On the reverse of the form, the employing establishment indicated that
appellant began disability retirement on July 6, 2012.
Appellant submitted an incident report from the employing establishment dated
December 22, 2010 which indicated injury to his elbow, forearm, and wrist, as well as a back
strain. He also submitted an incident report from the employing establishment which indicated
that on December 22, 2010 as he exited a building onto a concrete landing, he slipped backwards
on some ice and slid down four steps on his buttocks. Appellant underwent a cervical magnetic
resonance imaging (MRI) scan on December 14, 2010 which demonstrated disc protrusions from
C3-4 through C6-7 with moderate central canal stenosis at C3-4 and C4-5.
OWCP reviewed appellant’s prior claims which included a July 20, 2011 letter in claim
number xxxxxx338 indicating that his traumatic injury claim on December 22, 2010 was
accepted for left wrist sprain and contusion of the back. It also included a January 16, 2013
statement of accepted facts which indicated that he slipped and fell on December 22, 2010 and
retired on disability. OWCP listed appellant’s additional medical conditions as multilevel
herniated discs with degenerative changes of the cervical spine, cervical spinal stenosis and prior
work-related cervical strain on October 25, 1994.
In a letter dated March 24, 2016, OWCP notified appellant that the evidence was not
sufficient to support that he had filed a timely claim for an occupational injury. It again advised
appellant that if he was claiming that the injuries described were progressions or consequences of
his December 22, 2010 employment injury, then he should file a claim for recurrence in his
traumatic injury claim. OWCP provided appellant with a list of questions and requested
additional factual evidence that his claim was filed within three years of the date he became
aware of a relationship between his condition and his employment as well as medical evidence in
support of his occupational disease claim.
Appellant responded to OWCP’s questions on April 22, 2016. He noted that he was
attempting to file an occupational disease claim for his condition on December 22, 2010.
Appellant described his job duties and his prior employment injuries. He noted his
December 22, 2010 traumatic fall, notification of this fall to his supervisor, and his disability
retirement on July 6, 2012. Appellant asserted that his diagnosed condition was moderate
degenerative disc disease.

3

The record contains a February 12, 2016 telephone memorandum from OWCP noting that appellant requested
compensation benefits under claim number xxxxxx338 and was informed that his claim was closed. OWCP’s
representative directed appellant to file a recurrence of disability (Form CA-2a) if he believed that his employmentrelated condition had worsened. Claim number xxxxxx338 is not before the Board on the present appeal.

2

By decision dated May 5, 2016, OWCP denied appellant’s occupational disease claim as
it was not filed in a timely manner. It noted that appellant asserted that his supervisor was aware
of his traumatic injury claim, but found that there was no evidence that he had actual knowledge
of appellant’s occupational disease claim. OWCP explained that an occupational disease claim
related to an injury which developed over time, not on a single day. It further explained that
appellant’s allegation that his supervisor was aware of his occupational disease was insufficient,
and that a statement from the supervisor or other corroborating evidence was necessary.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.4 Section 8122(a) of FECA provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death.5 Section 8122(b) provides that, in latent disability cases, the time limitation
does not begin to run until the claimant is aware, or by the exercise of reasonable diligence
should have been aware, of the causal relationship between the employment and the
compensable disability.6 The Board has held that, if an employee continues to be exposed to
injurious working conditions after such awareness, the time limitation begins to run on the last
date of this exposure.7 Even if a claim is not timely filed within the three-year period of
limitation, it would still be regarded as timely under section 8122(a)(1) if the immediate superior
had actual knowledge of his or her alleged employment-related injury within 30 days or written
notice of the injury was provided within 30 days pursuant to section 8119.8 The knowledge must
be such as to put the immediate superior reasonably on notice of an on-the-job injury or death.9
The Board has indicated that an employee need only be aware of a possible relationship between
his or her condition and his or her employment to commence the running of the applicable statute
of limitations.10
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware or reasonably should have been aware, of a possible relationship
between his or her condition and his or her employment. When an employee becomes aware or
reasonably should have been aware that he or she has a condition which has been adversely
affected by factors of his or her federal employment, such awareness is competent to start the
limitation period even though the employee does not know the precise nature of the impairment
or whether the ultimate result of such affect would be temporary or permanent.11 Where the
4

Charles Walker, 55 ECAB 238 (2004); P.R., Docket No. 16-0787 (issued June 28, 2016).

5

5 U.S.C. § 8122(a).

6

Id. at § 8122(b).

7

See Linda J. Reeves, 48 ECAB 373 (1997).

8

5 U.S.C. §§ 8122(a)(1); 8122(a)(2); see also Larry E. Young, 52 ECAB 264 (2001).

9

Willis E. Bailey, 49 ECAB 511 (1998); B.H., Docket No. 15-0970 (issued August 17, 2015).

10

Edward C. Hornor, 43 ECAB 834, 840 (1992).

11

Larry E. Young, supra note 8.

3

employee continues in the same employment after he or she reasonably should have been aware
of a condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.12
ANALYSIS
The Board finds that appellant failed to file his claim within the applicable time limitation
provisions of FECA. On February 24, 2016 appellant filed an occupational disease claim
alleging that his left shoulder, neck and back conditions were due to his employment. On his
Form CA-2 appellant indicated that he first became aware of these conditions on December 22,
2010 and first related these conditions to his employment on that date. On the reverse of the
form, the employing establishment indicated that appellant utilized disability retirement
beginning on July 6, 2012.
If an employee continues to be exposed to injurious working conditions the time
limitations begins to run on the date of last exposure.13 Consequently, the time for filing
appellant’s claim began on July 6, 2012, the date of his retirement. He filed his occupational
disease claim on December 22, 2015, more than three years after the last date of exposure.
Consequently, appellant filed his claim outside the three-year time limitation period.13
In cases of latent disability, the time limitation does not begin to run until the claimant is
aware or by reasonable diligence should have been aware of the causal relationship between the
employment and the compensable disability.14 Appellant has admitted that he was aware of a
causal relationship between his employment and his left shoulder, neck, and back conditions on
December 22, 2010 and first related that condition to his employment on that date.
For the above reasons, appellant’s claim is untimely filed and is barred by the applicable
time limitation provisions of FECA.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s occupational disease claim was not filed within the
applicable time limitation provisions of FECA.

12

Id.

13

See R.V., Docket No. 10-1776 (issued April 1, 2011); James W. Beavers, 57 ECAB 254 (2005).

14

5 U.S.C. § 8122(b). See Gerald A. Preston, 57 ECAB 270 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

